R.K. HALL, Circuit Judge,
dissenting:
I cannot agree with the majority’s conclusion that Stefanou improperly invoked the privilege against self-incrimination in his responses to the pleadings in this action. For this reason, I respectfully dissent.
In my view, both the district court and the majority have ignored settled law in this Circuit. In Mills v. United States, 281 F.2d 736 (4th Cir.1960), we held that invocation of the privilege is sufficient if the objection is stated in a language that the court could reasonably be expected to understand as an attempt to invoke the privilege. Clearly the district court was aware and acknowledged that Stefanou was attempting to invoke the privilege. Thus, the district court erred when it ruled that the privilege was not properly invoked and should not have entered judgment on the pleadings.
The government contends that there is another basis on which to affirm the district court opinion. Stefanou declined to respond to the request for admissions on the basis of his constitutional rights. Local Rule 11.1(D) establishes a 15-day time limit in which to object to request for admissions or they are deemed to be admitted. Stefanou responded to the request for admissions within the 30-day time limit as required by Fed.R.Civ.P. 36. North River *488filed a motion with the magistrate to have the request deemed admitted. Stefanou opposed this motion, however, the magistrate granted it. Stefanou then moved for reconsideration but the district court denied Stefanou’s motion, concluding that the judgment on the pleadings against Stefanou rendered reconsideration moot. If we find that Stefanou properly invoked the privilege against self-incrimination, then the issue is no longer moot. However, we cannot affirm the district court opinion on this basis because the district court made no specific ruling on Stefanou’s motion for reconsideration.
Having found that Stefanou’s invocation of the fifth amendment privilege against self-incrimination was properly invoked in his answers to the pleadings and discovery, I would reverse and remand this case to the district court for further proceedings. On remand, I would instruct the district court to decide if Stefanou’s response to the request for admissions was timely filed.